Citation Nr: 0920615	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  03-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1974 to June 1974.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for a 
back disability.  

The Board remanded the case to the RO for further development 
in November 2004.  In a subsequent May 2006 decision, the 
Board affirmed the RO's denial of the benefit on appeal.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court or CAVC).  In August 2007, 
the Court vacated that Board's decision and remanded the case 
to the Board for readjudication in compliance with an August 
2007 Joint Motion for Remand (JMR).  The Board remanded the 
case to the RO for further development in September 2008.  
Development has been completed and the case is once again 
before the Board for review.


FINDINGS OF FACT

1.  The Veteran was determined to have a back disorder at 
entrance into military service; the Veteran was not presumed 
to have been in sound condition on entrance.  

2.  A back disability is not etiologically related to the 
Veteran's military service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In August 2002, December 2004, and March 2005 letters, VA 
informed the Veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  A February 2009 letter provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The February 2009 notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
February 2009.  The RO readjudicated the case in a March 2009 
supplemental statement of the case (SOC).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that an SOC or supplemental statement of the case (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA treatment 
records, VA examinations, and available private treatment 
records have been associated with the claims file.  The 
August 2007 JMR provided that a remand was necessary to 
ensure the RO's compliance with the Board's November 2004 
remand order.  November 2004 and September 2008 Board remands 
directed the RO to request that the Veteran identify all 
healthcare providers who treated him for back disability 
prior to service, and to provide information with respect to 
the back injury sustained in a motor vehicle accident prior 
to service.  The RO was then directed to request all records 
of such treatment directly from the health care provider or 
facility identified by the Veteran, including clinical 
records from Dr. R.B. and any follow up treatment records.  
The RO was to request that the Veteran submit any such 
records in his possession.  In February 2009, the RO 
requested that the Veteran identify any relevant treatment 
records and the RO asked that the Veteran complete an 
authorization and release of information for Dr. R.B. so that 
they could obtain relevant treatment records.  The RO also 
informed the Veteran that he may obtain such records himself 
and send them to VA.  

In a February 2009 response, the Veteran indicated that he 
had no other information or evidence to give to VA to 
substantiate his claim.  The Veteran indicated that all 
information from Dr. R.B. was already in the claims file, and 
that Dr. R.B. was deceased.  The RO made an additional 
attempt to obtain records directly from the healthcare 
provider; however, response from Clinton Memorial Hospital 
indicates that they no longer have records from Dr. R.B. for 
treatment in 1973, and the RO was notified that the physician 
was deceased.  The Board finds that the RO has fully complied 
with both November 2004 and September 2008 remand orders.  
See Stegall v. West, 11 Vet. App. 268, 270 (1998).  It 
appears that all available records have already been 
associated with the claims file, and further records from Dr. 
R.B. are not available.  VA has provided the Veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  The Veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159 and 3.655; see also Olson v. Principi, 3 Vet. App. 
480, 483 (1992) (holding that the duty to assist is not 
always a one-way street, or a blind alley, and that the 
Veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim.)

The Board notes that the Veteran was afforded a VA 
examination in May 2005.  The Board upon reviewing the 
examination report finds that it is sufficient to properly 
adjudicate this matter.  The November 2004 and September 2008 
remand orders provided that, if additional records from Dr. 
R.B. were received, the RO should schedule the Veteran for 
another VA examination to address those records.  As no 
additional records have been received, the Board finds that 
an additional examination is not necessary.  The Board finds 
that all relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions,"  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to 
these developments, it is now clear that in order to rebut 
the presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
See 38 C.F.R. § 3.304 (b) (2008).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability pre-
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  Thus, in 
considering whether the presumption of soundness is rebutted 
in a case, the Board must determine whether there is clear 
and unmistakable evidence that the Veteran's back disability 
preexisted service, then the Board must determine whether 
there is clear and unmistakable evidence that the preexisting 
back disability was not "made worse" or aggravated in 
service such that the presumption of soundness has been 
rebutted.  However, as an initial matter the Board must make 
a determination as to whether the presumption of soundness 
attaches in this case.

Service treatment records show that the Veteran had a back 
disability noted at the time of his induction examination.  A 
May 1974 induction examination and orthopedic consultation 
noted that the Veteran had healed compression fractures of 
the lumbar spine in the second and fourth lumbar vertebrae 
(L2 and L4) as well as lateral subluxation of L1 and L2.  The 
examiner noted that the Veteran did not have a current 
disability or symptoms, but indicated that the Veteran had a 
probability of developing degenerative arthritis in 15 to 20 
years.  The May 1974 PULHES profile recorded his physical 
capacity and lower extremities both at 2 and the remainder as 
1.  The "PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of one (high 
level of fitness) to four (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina;" the "U' indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the Veteran's 
"hearing and ear;" the "E" is indicative of the Veteran's 
eyes; and the "S" stands for psychiatric condition.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The 
Veteran's physical category was a "B."  A note from the 
Veteran's private physician, Dr. R.B., was attached to the 
induction examination report.  The note indicated that the 
Veteran was injured in an automobile accident in April 1973, 
and that he sustained vertebral fractures of L2 and L4.  Dr. 
R.B. stated that the Veteran had made a good recovery and 
showed no apparent sequelae from his back injury.  

A May 1974 consultation report that was reviewed and 
considered in the Veteran's physical profile, indicated that 
he had old healed compression fractures with 40 percent loss 
of height on L2, 10 to 15 percent loss of height of L4, and 
subluxation of L1 and L2. The examiner stated that the 
Veteran's back condition was asymptomatic at that time, but 
in plus or minus 15 to 20 years, because of the degree of 
compression and lateral subluxation, degenerative arthritis 
and pain may very well develop.  

During a May 2005 VA examination, the Veteran reported that 
he was injured in April 1973 in an automobile accident prior 
to service.  He was hospitalized for 6 months which included 
transition to his home with a hospital bed.  He was released 
with a back brace, worked on his family farm, and reportedly 
removed the back brace while bailing hay.  

The Veteran's claimed disability was clearly noted in his 
induction examination.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304 (2005).  Crowe v. Brown, 7 Vet. App. 
238 (1994).  The induction examination specifically notes 
that the Veteran sustained a back injury prior to service; 
contained a note from a private physician describing his 
previous back injury; and involved an orthopedic consultation 
that described his back condition at that time.  Therefore, 
the Board finds that the record on appeal contains sufficient 
evidence that the back disability preexisted service.  See 
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  As such, the 
Board finds that the presumption of soundness on entrance as 
to the Veteran's back does not attach in this case.  The 
Board must therefore determine whether the Veteran's 
preexisting back disorder was aggravated in service pursuant 
to the provisions of 38 U.S.C.A. § 1153.  

The Veteran clearly has a current back disability.  He is 
receiving Social Security Administration (SSA) disability 
benefits for his back.  An April 1989 SSA decision found that 
the Veteran's back condition had been disabling since June 
1984.  Medical records submitted by the Veteran, and medical 
records associated with his SSA claim indicate that the 
Veteran became disabled when he was injured in June 1984 
while working for Rollyson Aluminum.  Medical records also 
indicate that the Veteran has an old compression fracture of 
L2 stemming from an April 1973 automobile accident.  Medical 
records from Dr. A.B., Dr. D.J.C., and Dr. M.F., diagnose the 
Veteran with an old fracture deformity with degenerative 
arthritis of the lumbar spine.  VA medical records from March 
2003 to July 2003 indicate continuing treatment for the 
Veteran's back disability.  An x-ray of the lumbar spine, 
taken during the May 2005 VA examination, revealed chronic 
compression fracture of the L2 with no acute bony abnormality 
or significant interval change.  

The Board finds that the record contains "clear and 
unmistakable" evidence demonstrating that the Veteran's 
preexisting back condition was not aggravated by service.  
See Cotant v. Principi, 17 Vet. App. 117, 131 (2003) (holding 
that the clear and unmistakable evidence standard in 38 
C.F.R. § 3.306(b) is "onerous" and requires an 
"undebatable" result); See also Vanerson v. West, 12 Vet. 
App. 254, 261 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

As previously mentioned, the Veteran's induction examination 
noted his pre-service back injury.  The examiner indicated 
that although the Veteran did not have a current disability 
or symptoms, he had a probability of developing degenerative 
arthritis in 15 to 20 years.  An orthopedic consultation 
completed at the time of induction also noted that although 
the Veteran's back condition was asymptomatic at that time, 
in plus or minus 15 to 20 years, because of the degree of 
compression and lateral subluxation, degenerative arthritis 
and pain may very well develop.  

Service medical records indicate that the service examiners 
found that the Veteran's preservice injury was the cause of 
his in-service back pain.  Because of the Veteran's 
preexisting back disorder, and following a June 1974 
examination, the Veteran was found to be unfit for enlistment 
or induction.  This was approximately two weeks after he 
entered active duty.  

In a November 2005 statement, the Veteran indicated that 
shortly after he enlisted, became stuck in a bent position 
while making his bed.  A June 10, 1974 radiographic report in 
the Veteran's service medical record indicates that the 
Veteran had a marked old compression fracture of L2, a 
slight, post-traumatic collapse of L4, ketosis at L2, and 
minimal retrolisthesis of L5 and the first sacral vertebrae 
(S1).  The Veteran was apparently seen the next day by the 
orthopedic clinic for lower back pain, aggravated on the 
second day of basic combat training.  X-rays revealed 
fractures of L2, L3, and L4 with retrolisthesis of L5/ S1 and 
spina bifida of S1.  

The Veteran was admitted to an Army hospital on June 11, 
1974.  The report indicated that the Veteran enlisted on May 
2, 1974 and entered active duty on May 28, 1974.  In his 
medical history, the Veteran reported that he was in a car 
crash one year previous and subsequently had low back pain.  
The pain apparently resolved and recurred after he commenced 
basic combat training.  The examiner found kyphos of the 
upper thoracic spine with limitation of motion and flexion.  
X-rays revealed compression fractures of L2, L3, and L4 with 
retrolisthesis of L5/ S1 and spina bifida of S1.  The Veteran 
was diagnosed with low back pain secondary to compression 
fractures sustained in a car accident one year previous.  He 
was found to be "unfit for enlistment or induction" due to 
low back pain resulting from the injury sustained in the car 
accident, and was presented to a Medical Board for 
disposition.  

The June 12, 1974 Medical Board Examination found that the 
Veteran had low back pain secondary to compression fractures 
sustained in a car accident one year previous, and 
recommended that he be separated for a condition existing 
prior to service.  

Private treatment reports from Dr. M.T. dated in April 1985, 
Dr. B.B dated in October 1989, and Dr. M.F. in March 1996 all 
show that the Veteran reported that he sustained an injury to 
the low back during a motor vehicle accident at age 17.  He 
reported that he was hospitalized for 6 months and was 
directed to wear a back brace for another 6 months.  He 
reported that subsequently he did well.  He reported that he 
started working for an aluminum company in 1978 and that he 
reinjured his low back in June 1984.  The Veteran did not 
note any in-service back injuries in his treatment reports.

A May 2005 VA examination included a review of the claims 
file and the Veteran's medical history, including his pre-
service, in-service, and post-service history was discussed 
in detail.  A physical examination was also completed.  The 
Veteran reported that after separation from service, he was 
unemployed and was working at his family farm from 1974 to 
1977.  Reportedly, in 1977, he began working at Rollyson 
Aluminum until 1984 when he was injured during work.  He 
reached overhead to stop metal strips from falling off a 
shelf, onto him, when he felt a sudden pop and pain in his 
lower back.  He did not return to work due to his injury.  
The Veteran reported that he had no medical care for any back 
problems after discharge until his industrial injury at 
Rollyson Aluminum.    

The Veteran's SSA records indicate that he started receiving 
SSA benefits in 1986, with his entitlement beginning in June 
1984 due to his injury at Rollyson Aluminum.  The Veteran's 
SSA medical records do not indicate any in-service 
aggravation of his back disability.  Other than the Veteran's 
service medical records, the only medical record that 
mentions the Veteran's service is a July 2002 evaluation 
performed by Dr. J.B., which stated that the Veteran was 
originally injured in an automobile accident in the 1970s 
where he suffered a burst fracture of L2.  Dr. J.B. reported 
that the Veteran was treated in a brace with complete 
resolution of his symptoms, and that he was discharged from 
the Army because of his back, and has had chronic low back 
pain since that time.  Dr. J.B. ultimately assessed the 
Veteran with an old compression fracture; possible lumbar 
radiculopathy, lumbago, and lumbar spondylolisthesis.  
Although the letter from Dr. J.B. indicates that the Veteran 
has had back pain since service, he appears to be relying 
solely on a history as reported by the Veteran.  Further, Dr. 
J.B. did not differentiate between a worsening of the 
Veteran's back pain due to the natural progression of the 
disorder from that due to aggravation of the underlying 
disorder.   

The Board notes that, where there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease, such worsening is not considered "aggravation" 
for VA compensation purposes.  38 U.S.C.A. § 1153 (West 
2002); C.F.R. § 3.306(a) (2008).  

During the Veteran's May 2005 VA examination, the examiner 
stated it is more likely than not that the Veteran's back 
injury occurred prior to service and was aggravated by the 
industrial injury at Rollyson Aluminum after service.  The 
examiner stated that is less likely as not that his back 
disability underwent an increase in disability during 
service.  He based this opinion on a review of the claims 
file, indicating that the Veteran only had two days of basic 
training before he was evaluated, put on profile, and his 
basic training stopped.  He also based this opinion on the 
Veteran's reported history indicating that he worked on a 
farm after service, and then at Rollyson Aluminum doing labor 
and manufacturing work, and did not seek any medical care for 
his back problems until he was injured at work in 1984, 10 
years after service.  

The examiner ultimately assessed the Veteran with chronic 
lumbar back pain with an old compression fracture, which was 
at least as likely as not secondary to his motor vehicle 
accident in 1973 prior to service.  The examiner found that 
it was less likely than not that that the Veteran had a brief 
time limited aggravation making his bed on one occasion when 
reporting for active duty in 1974, but not as likely as not a 
long time disability.  The examiner found that it was at 
least as likely as not that he had an aggravation of his pre-
service injury when working for Rollyson Aluminum.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the May 2005 VA opinion 
provides the most probative evidence of record with respect 
to the etiology of the Veteran's back disability.  The 
medical evidence reviewed and discussed by the examiner was 
factually accurate.  Based on all the evidence and on his 
expertise, the examiner provided a fully articulated opinion 
and provided sound reasoning for his conclusion.  The 
examiner based his conclusion on pre-service, in-service, and 
post-service findings in the medical record.  The examiner 
found that (1) the Veteran's diagnosed back disability was at 
least as likely as not secondary to his motor vehicle 
accident in 1973 prior to service; (2) it was not likely that 
the Veteran's back disability permanently aggravated in 
service; and (3) his back disability was at least as likely 
as not aggravated post-service while he was working for 
Rollyson Aluminum.  

Thus, the Board finds that the Veteran's service treatment 
records including the Medical Board Examination which found 
him to be unfit for enlistment or induction due to his pre-
service injury, and the May 2005 VA opinion which indicated 
that the Veteran's current back disability was not likely 
aggravated in service, provide clear and unmistakable 
evidence demonstrating that the Veteran's back disability was 
not aggravated in service, and any increase in disability was 
due to the natural progress of the disease.  See Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003).

The Board has considered the Veteran's claim that his back 
disability was aggravated in service.  The Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Therefore, 
he cannot provide a competent opinion regarding diagnosis and 
causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  

The Veteran in this case is competent to report that he 
experienced lower back pain while making his bed in service, 
getting stuck in a bent position.  The Veteran is also 
credible in his statements; as service treatment records show 
that the Veteran was seen in the orthopedic clinic for lower 
back pain during his basic combat training.  The Board finds 
it probative, however, that both VA and private treatment 
records show that the Veteran reported both a pre-service 
injury and a subsequent re-injury of the back in 1984.  The 
Veteran, in this case, is not competent to determine whether 
his flare-up in service constituted a permanent aggravation 
of his pre-service back disability.  In light of competent 
medical evidence which shows the contrary, as discussed 
above; the Board finds that the Veteran's testimony with 
respect to in-service aggravation is of little probative 
value.  The preponderance of the evidence is against the 
Veteran's claim.

C.  Conclusion

The Board finds that the evidence indicates that the Veteran 
was not in sound condition as to his back when he entered 
service, and that his preexisting back disability was not 
aggravated therein.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has a back disability etiologically related to or 
aggravated in active service.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for a back disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


